Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 1 of 14 PageID #: 6023




                         BLACKBURN
                            EXHIBIT G
Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 2 of 14 PageID #: 6024




                                                                                                                 University of Pennsylvania
                                                                                                               ScholarlyCommons
   Departmental Papers (CIS)                                                            Department of Computer & Information Science



   March 2005

   DHARMA: Distributed Home Agent for Robust
   Mobile Access
   Yun Mao
   University of Pennsylvania

   Björn Knutsson
   University of Pennsylvania

   Honghui Lu
   University of Pennsylvania

   Jonathan M. Smith
   University of Pennsylvania, jms@cis.upenn.edu




   Follow this and additional works at: http://repository.upenn.edu/cis_papers

   Recommended Citation
   Yun Mao, Björn Knutsson, Honghui Lu, and Jonathan M. Smith, "DHARMA: Distributed Home Agent for Robust Mobile Access", .
   March 2005.


   Copyright 2005 IEEE. Reprinted from Proceedings of the 24th Annual Joint Conference of the IEEE Computer and Communications Societies 2005
   (INFOCOM 2005), Volume 2, pages 1196-1206.

   This material is posted here with permission of the IEEE. Such permission of the IEEE does not in any way imply IEEE endorsement of any of the
   University of Pennsylvania's products or services. Internal or personal use of this material is permitted. However, permission to reprint/republish this
   material for advertising or promotional purposes or for creating new collective works for resale or redistribution must be obtained from the IEEE by
   writing to pubs-permissions@ieee.org. By choosing to view this document, you agree to all provisions of the copyright laws protecting it.

   This paper is posted at ScholarlyCommons. http://repository.upenn.edu/cis_papers/219
   For more information, please contact libraryrepository@pobox.upenn.edu.
Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 3 of 14 PageID #: 6025




   DHARMA: Distributed Home Agent for Robust Mobile Access
   Abstract
   Mobile wireless devices have intermittent connectivity, sometimes intentional. This is a problem for
   conventional Mobile IP, beyond its well-known routing inefficiencies and deployment issues.

   DHARMA selects a location-optimized instance from a distributed set of home agents to minimize routing
   overheads; set management and optimization are done using the PlanetLab overlay network. DHARMA's
   session support overcomes both transitions between home agent instances and intermittent connectivity.
   Cross-layer infomation sharing between the session layer and the overlay network are used to exploit multiple
   wireless links when available.

   The DHARMA prototype supports intermittently connected legacy TCP applications in a variety of scenarios
   and is largely portable across host operating systems. Experiments with DHARMA deployed on more than
   200 PlanetLab nodes demonstrate routing performance consistently better than that for best-case Mobile IP.

   Comments
   Copyright 2005 IEEE. Reprinted from Proceedings of the 24th Annual Joint Conference of the IEEE Computer
   and Communications Societies 2005 (INFOCOM 2005), Volume 2, pages 1196-1206.

   This material is posted here with permission of the IEEE. Such permission of the IEEE does not in any way
   imply IEEE endorsement of any of the University of Pennsylvania's products or services. Internal or personal
   use of this material is permitted. However, permission to reprint/republish this material for advertising or
   promotional purposes or for creating new collective works for resale or redistribution must be obtained from
   the IEEE by writing to pubs-permissions@ieee.org. By choosing to view this document, you agree to all
   provisions of the copyright laws protecting it.




                            This conference paper is available at ScholarlyCommons: http://repository.upenn.edu/cis_papers/219
Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 4 of 14 PageID #: 6026
Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 5 of 14 PageID #: 6027
Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 6 of 14 PageID #: 6028
Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 7 of 14 PageID #: 6029
Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 8 of 14 PageID #: 6030
Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 9 of 14 PageID #: 6031
Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 10 of 14 PageID #: 6032
Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 11 of 14 PageID #: 6033
Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 12 of 14 PageID #: 6034
Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 13 of 14 PageID #: 6035
Case 2:20-cv-00281-JRG Document 135-16 Filed 04/21/21 Page 14 of 14 PageID #: 6036
